Citation Nr: 1616394	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for psychiatric disability to include posttraumatic stress disorder (PTSD), rated 70 percent disabling.

2. Entitlement to an increased rating for hypertension, rated 10 percent disabling. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to psychiatric disability to include PTSD.

4. Entitlement to TDIU due to service-connected disabilities, for the interval prior to May 9, 2014. 

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a cervical spine disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claim for an increased rating for PTSD arises from an April 2007 RO decision granting an increased rating to 70 percent for PTSD.  The claims for service connection for a back disorder, increased rating for hypertension, and entitlement to TDIU all arise from a September 2008 RO decision.  

In his October 2010 VA Form 9 the Veteran asserted that he could not work due to his service-connected disabilities, explaining that he could not concentrate and get along with others due to his PTSD.  Hence, while the Veteran has appealed a claim for TDIU generally, he has also claimed TDIU due solely to his service-connected PTSD, which is also on appeal.  The Veteran is assigned a total schedular rating effective from May 9, 2014.  Hence, the appealed claim for TDIU generally is for the interval prior to that date, while the appealed claim for TDIU as part of the claim for an increased rating for PTSD may apply to the entire appeal period.  The TDIU claim solely due to PTSD is part and parcel of the claim for an increased rating for service-connected PTSD because this specific claim for TDIU due to PTSD is "not a separate claim for benefits," but is best analyzed as a request for an appropriate disability rating "as part of a claim for increased compensation." Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
In Locklear v. Shinseki, however, the Court distinguished a claim for schedular increase plus unemployability from the case in Rice, and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "(b)ifurcation of a claim generally is within the Secretary's discretion."  Id.  Thus, the Board in this appeal considers TDIU both generally and specifically as due to service-connected psychiatric disability including PTSD.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The Board has herein recharacterized the Veteran's claim for entitlement to service connection for a spine disability as two separate claims, one for a low back disability and the other for a cervical spine disability, based on these two components of the recognized claim which are distinct from each other.  (The RO in the course of appeal characterized the claim as one for a back disorder to include lumbosacral and cervical strain. The Board believes this former characterization is confusing since the cervical spine is in the neck, not the back.)

The issues of entitlement to increased rating for a psychiatric disability to include PTSD, entitlement to TDIU due to psychiatric disability, entitlement to TDIU due to all service-connected disabilities, entitlement to service connection for low back disability, and entitlement to service connection for cervical spine disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

Throughout the claim period, the Veteran's diastolic blood pressure was not predominantly 110 or above, and the Veteran's systolic blood pressure was not predominantly 200 or above.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the hypertension claim, the record reflects that the Veteran was provided all required notice in a letter mailed in April 2008, prior to the appealed September 2008 rating decision.  

The record also reflects that the service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  SSA records have also been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

In his VA Form 9 submitted in October 2008, regarding appealed decisions the Veteran asserted, "There were statements and information that [were] not true and I know nothing about.  I would like to know from what doctors did this information [come] from."  Because the Veteran has not identified any specific information or evidence which he has characterized as untrue, there cannot be further assistance or notice regarding such information or evidence, and hence there can be no deficiency in notice or development based on these assertions.  The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was provided examinations in June 2008 and March 2015 to determine the nature and severity of his hypertension.  The records reveal all findings necessary to rate the condition.  Additionally, the medical evidence of record provides sufficient findings to determine the severity of the Veteran's hypertension throughout the rating period. 

Accordingly, the Board will address the merits of the appellant's claim.




II. General Legal Criteria

 Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Hypertension

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hypertension.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to hypertension.

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran contends, in effect, that his hypertension warrants a higher disability rating than the 10 percent assigned, including based on secondary effects of hypertension.  

While the Veteran may sincerely believe that he has secondary effects of his hypertension, the Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The medical record does not reflect medical findings of any such secondary effects, and VA examiners over the course of claim have found none.  Hence a rating based on any such secondary effects is not warranted for any interval during the claim period.  

At a June 2008 VA examination the Veteran's blood pressure was read as 178/117 seated, 199/120 lying down, and 186/128 standing.  However, the Veteran reported at the examination that he 'may have been off his blood pressure medication for the past several weeks due to the fact that he has been on cold medications."  His pulse rate was notably also then elevated, with readings of 107 seated, 105 lying down, and 117 standing.  A blood pressure reading at a VA treatment visit shortly thereafter in July 2008 was 150/93, and pulse rate then was not elevated at 64.  

At a March 2015 VA examination three blood pressure readings were obtained: 180/102, 183/100, and 180/102.  The examiner opined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  The examiner additionally concluded that there were no functional impacts of his hypertension.  

A rating in excess of the 10 percent assigned is not warranted for any interval during the claim period, because the evidence does not reveal diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, with the preponderance of the evidence thus against blood pressure predominantly at those levels.  Neither the Veteran nor his representative nor VA examiners have indicated readings predominantly at or above those levels.  

Extra-Schedular Consideration

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

The manifestations of the Veteran's hypertension, namely need for medication and elevated readings, are explicitly contemplated by the schedular criteria.  There is no probative evidence of associated symptoms not contemplated by the current ratings.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating in excess of 10 percent for hypertension is denied.  



REMAND

Back Disorder

In a VA Form 9 submitted in October 2010, the Veteran contended that he hurt his back "several times" in the course of combat when military attention was not available.  He then reported that he had back problems since service due to these injuries as well as due to carrying excess weight in his combat activities.  The Veteran is certainly competent to address symptoms that he experienced from service.  The Veteran's reports of injury to his back in the course of combat may also be subject to the presumption applicable to injuries sustained consistent with the circumstances, conditions, or hardships of engaging in combat with the enemy.  38 U.S.C.A. § 1154(b).  Hence, there is sufficient indication of a link between a current back disorder, which is well-documented, and reported injuries in service to require that a VA examination be afforded the Veteran in furtherance of his back disorder claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has yet to be afforded a VA examination specifically addressing residuals of any in-service back injuries.  

Additionally, associated with the record in September 2010 is a January 2008 statement by an examining private physician.  The physician noted that the Veteran had degenerative disk disease associated with lumbar spondylolisthesis at L5-S1, and that he "continued to have significant difficulties with his back with back pain and disability."  The physician then opined that the "rigors of military duty (he served in Vietnam as a M 60 machine gun infantryman), more likely than not did cause permanent aggravation of an underlying condition."  In this respect, the Veteran apparently hand-wrote on this document that he "had a back condition before entering into the United States Army for service."

An April 2007 private treatment visit notes the Veteran's report of a history of back pain which began after carrying an M60 machine gun in Vietnam.  

At a VA general examination for compensation purposes in June 2008, the Veteran reported that he began to have problems with his lower back around the early 1990s, and that obtained x-rays showed a congenital abnormality.   

Upon remand, a VA examiner must address the likelihood that a back disability developed in service or was causally related to any injury in service, or that a congenital condition of the back was aggravated by a superimposing injury in service, or that a superimposing disability developed in service.  


PTSD

The Veteran's authorized representative provides an appellate brief in February 2016 in which it is asserted that the Veteran should be afforded a new VA examination addressing the Veteran's psychiatric disability to include PTSD, based on the prior examination having been conducted in August 2010 and that examination not reflecting the current nature or severity of the Veteran's disability.  The representative additionally points out that the prior VA examiner diagnosed depression as well as PTSD, and associated the PTSD as aggravating the depression.  The representative questioned the prior examiner's separately evaluating the severity of the Veteran's depression and his PTSD.  

At his August 2010 VA psychiatric examination, the Veteran endorsed significant depressive symptoms particularly related to his back disorder and associated pain.  However, the examiner found that the Veteran's endorsed symptoms of PTSD were consistent with PTSD of a severe degree, and concluded that the Veteran's PTSD symptoms exacerbated his depressive disorder symptoms. 

The Veteran was also afforded a VA PTSD examination in September 2006, and he then reported significant symptoms including hearing voices directing him to commit suicide or to commit crimes; paranoia; memory impairment; road rage; a tendency toward violence; and having violent or gory nightmares or flashbacks almost every night.  However, the Veteran reported a long, steady work history for a telephone company until retiring due to back problems; no recent legal issues; and a single marriage of over 30 years with marital difficulties related to physical problems.  

Symptoms as reported at the September 2006 PTSD examination are inconsistently reported upon contemporaneous treatment records, with treatment records noting primarily depressive symptoms and difficulties associated with his back disorder.  However, at a neuropsychiatric evaluation in March 2006 the Veteran reported symptoms similar to those he reported in September 2006.  

The Board agrees that a more contemporaneous examination is warranted to address the Veteran's service-connected PTSD and any non-differentiable other psychiatric disability.  Upon remand examination, the examiner will be asked to address those symptoms which are associated with or cannot be differentiated from symptoms of the Veteran's PTSD. 

TDIU

An SSA disability field report dated in March 2000 informs that the Veteran retired in March 2000.  In an SSA questionnaire the Veteran informed that he worked as a service technician for a telephone company from October 1964 to March 2000, work consisting of a variety of physical activities including climbing telephone poles and carrying heavy objects.  

The Veteran underwent lumbar disc surgery in October 1998 with L5-S1 bilateral laminectomies with medial facetectomies and bilateral foraminotomies to treat back pain with radiculopathy.  In a residual functional capacity assessment dated in October 2000 and associated with the Veteran's SSA records, the Veteran reported that physical activities placed strain on his back and that back pain was his "primary cause of difficulty." 
 
Upon the June 2008 VA general examination, the examiner addressed employability as related to the Veteran's service-connected PTSD, without addressing impacts of his service-connected hypertension.  However, hypertension examinations have already addressed the absence of disability symptoms attributable to hypertension.  The Veteran is now also service connection for diabetes mellitus, type II, and diabetic peripheral neuropathies.  However, the diabetes and peripheral neuropathies were not service connected until May 9, 2014, which is also the effective date of the Veteran's schedular 100 percent disability rating.  Hence, because the Veteran cannot have a general TDIU (as distinguished from a disability-specific TDIU pursuant to Rice v. Shinseki) at the same time as a schedular 100 percent rating, the general TDIU claim need not be additionally developed by VA examination addressing the Veteran's service-connected disabilities other than PTSD.  

The Veteran's SSA records also include a West Florida Regional Medical Center Functional Capacity Evaluation which objectively documented the Veteran's significant over-reporting of incapacities, thus calling into question the Veteran's reliability in reporting of symptoms of disabilities and history.  Thus, examinations upon remand should be based, to the extent feasible, on objective findings, or should include validity testing.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.
 
2. Then, afford the Veteran a VA examination by a psychologist or psychiatrist to determine: (1) the severity of his service-connected psychiatric disabilities including PTSD; and (2) the impact of these on the Veteran's capacity for substantially gainful employment over the period of the claim.  Any indicated tests and studies must be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

For this purpose, the examiner should review past examination and treatment records, as well as the Veteran's self-reported history.  The examiner should be advised that the Veteran is competent to address his history of symptoms of past medical care.  However, the examiner should also note that due to the Veteran's documented past exaggeration or over-reporting of disability in support of a Social Security disability claim, validity testing or objective findings should be used in an effort to accurately ascertain the nature, severity, and history of disability.  

The examiner must describe all pertinent symptomatology and findings required to properly rate this disability.  The examiner should provide a retrospective evaluation, to the extent feasible, addressing the combined severity of the Veteran's PTSD and any other psychiatric disability from which the Veteran suffers associated with his PTSD or whose symptoms cannot be differentiated from those of his PTSD.  In doing so, the examiner must attempt to separate out any symptomatology which are differentiable as not attributable either to PTSD or to psychiatric disability associated with or attributable to his PTSD.  If any of this is not possible, the examiner must so state in the examination report, and provide an explanation as to why it is not possible.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any cervical and lumbosacral disabilities that have been present during the period of the Veteran's claim for service connection for back disabilities.  Any indicated tests and studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Separately with respect to each cervical spine disorder and each lumbosacral spine disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that (a) the disorder is etiologically related to the Veteran's military service from October 1965 to October 1967; and, if not, (b) that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities, which include psychiatric disability including PTSD; hypertension; diabetes mellitus, type II; and diabetic peripheral neuropathies in the extremities - either separately or in combination.

If a congenital abnormality or defect of the spine is identified, the examiner should address this and address any superimposing disability.  If there is a superimposing disability, then the examiner should state an opinion (a) whether it is at least as likely as not (50 percent or better probability) that the superimposing disability is etiologically related to the Veteran's military service from October 1965 to October 1967; and, if not, (b) whether it is at least as likely as not (50 percent or better probability) that the superimposing disability was caused or permanently worsened by any of the Veteran's service-connected disabilities, which include psychiatric disability including PTSD; hypertension; diabetes mellitus, type II; and diabetic peripheral neuropathies in the extremities - either separately or in combination. 

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, this must be stated, and the examiner must provide the reasons why that opinion would require speculation.

4. Then, readjudicate the claims for service connection for lumbar spine and cervical spine disabilities.  The Veteran and his representative should be provided appropriate notice and opportunity to respond.  

5. Then, the Veteran should be afforded a separate examination by a qualified physician to address the Veteran's capacity for substantially gainful employment, and whether it is at least as likely as not that the Veteran's service-connected disabilities, either separately or in combination, result in his inability to obtain or retain substantially gainful employment in a non-sheltered work environment.  If the examiner finds unemployability, the examiner should specify which combination of service-connected disabilities result in this unemployability, as well as the estimated date of onset of unemployability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

6. Undertake any other indicated development.

7. Then, readjudicate the claims for increased rating for psychiatric disability and for TDIU.  If any of the appealed claims are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and informed of the criteria for perfecting an appeal with respect to the issue(s).  They should be provided the appropriate opportunity to respond before the case is returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

As noted above, this appeal has been advanced on the Board's docket. It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


